09/15/2020



                                                                              Case Number: DA 20-0180


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 20-0180



CARA FENNESSY,

                     PLAINTIFF

       v.

MARK KNIGHT and LAURA
KNIGHT,
                                                   ORDER GRANTING
                     DEFENDANTS.                  EXTENSION OF TIME


MARK KNIGHT and LAURA
KNIGHT,

                Third Party Plaintiffs,

  v.

HSBC BANK USA, National
Association as Trustee for Duetsche
Alt-A Securities, Inc., Mortgage Pass-
Through Certificates series 2007-
AR3, and SPECIALIZED LOAN
SERVICING, LLC,

               Third Party Defendants.
        Upon motion of counsel, the Defendants/Third Party

 Plaintiffs/Appellant is granted until and including September 28th,

 2020 to file their Reply Brief in this matter.


                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                     September 15 2020